   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 1 of 27 PageID #:560




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 MEGHAN S.,

                      Plaintiff,
                                                    Case No. 20 C 1592
       v.
                                                    Magistrate Judge Sunil R. Harjani
 KILOLO KIJAKAZI,
 Commissioner of Social Security,

                      Defendant.

                       MEMORANDUM OPINION AND ORDER

       Meghan S. challenges the ALJ’s denial of her application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. Because the ALJ’s decision is

supported by substantial evidence, the Court denies Meghan’s request for reversal or remand [16]

and grants the Commissioner’s motion for summary judgment [21].

                                       BACKGROUND

       Meghan applied for SSI on December 28, 2016, alleging disability due to developmental

delay, autism spectrum disorder, attention deficit hyperactivity disorder (“ADHD”), underlying

anxiety, and irritability since December 14, 1992, her date of birth. At the hearing, Meghan

amended her alleged disability onset date to February 14, 2014. Meghan was diagnosed with

developmental delay at age three, autism spectrum disorder in kindergarten, and ADHD and

underlying anxiety and irritability at age 21. Meghan received special educational services of

speech and occupational therapy through elementary school with a paraprofessional specifically

assigned to her and was in a special education setting through middle school. During high school,

Meghan had an Individualized Education Plan and an aide was embedded in her class in case she

needed help. Meghan was not taking any medications at the time of the hearing, but she had taken
    Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 2 of 27 PageID #:561




Concerta and Adderall for her ADHD during fourth through sixth grades. Meghan graduated from

high school and earned an Associate’s Degree in English. At the time of the hearing, Meghan was

working on a Bachelor’s Degree in English. Meghan testified that she wants to be a writer.

Meghan has no past relevant work.

       On December 13, 2018, ALJ Deborah M. Giesen issued a decision denying Meghan’s

application. (R. 18-32). ALJ Giesen found that Meghan’s autism spectrum disorder and ADHD

were severe impairments, but they do not meet or medically equal the severity of any of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 21-23. The ALJ determined that

Meghan retained the residual functional capacity to perform a full range of work with no

exertional, manipulative, communicative, environmental or postural limitations. As for non-

exertional limitations, the ALJ found Meghan had the ability to understand, remember, and carry

out simple instructions and deal with changes in a routine work setting with occasional interaction

with coworkers and supervisors and no interaction with the general public. Id. at 23-24. Based on

the VE’s testimony, the ALJ found that Meghan is able to perform unskilled jobs that exist in

significant numbers in the national economy, namely cleaner, laundry worker, and cleaner

polisher. Id. at 31. As a result, the ALJ found that Meghan was not disabled since December 28,

2016, the date of her application. Id. at 32.

                                           DISCUSSION

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine whether

a claimant is disabled, the ALJ conducts a five-step inquiry: (1) whether the claimant is currently



                                                2
    Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 3 of 27 PageID #:562




unemployed; (2) whether the claimant has a severe impairment; (3) whether the claimant’s

impairment meets or equals any of the listings found in the regulations, see 20 C.F.R. § 404, Subpt.

P, App. 1 (2004); (4) whether the claimant is unable to perform her former occupation; and (5)

whether the claimant is unable to perform any other available work in light of her age, education,

and work experience. 20 C.F.R. § 416.920(a)(4); Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir.

2000). These steps are to be performed sequentially. 20 C.F.R. § 416.920(a)(4). “An affirmative

answer leads either to the next step, or, on Steps 3 and 5, to a finding that the claimant is disabled.

A negative answer at any point, other than Step 3, ends the inquiry and leads to a determination

that a claimant is not disabled.” Clifford, 227 F.3d at 868 (quoting Zalewski v. Heckler, 760 F.2d

160, 162 n.2 (7th Cir. 1985)).

       Judicial review of the ALJ’s decision is limited to determining whether the ALJ’s findings

are supported by substantial evidence or based upon a legal error. Steele v. Barnhart, 290 F.3d

936, 940 (7th Cir. 2002). Substantial evidence “means—and means only—‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139

S.Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v. NLRB, 305 US 197, 229 (1938)).

“Although this standard is generous, it is not entirely uncritical.” Steele, 290 F.3d at 940. Where

the Commissioner’s decision “lacks evidentiary support or is so poorly articulated as to prevent

meaningful review, the case must be remanded.” Id.

       In support of her request for reversal or remand, Meghan argues that the ALJ erred in: (1)

assessing whether her autism met or equaled the paragraph B criteria of Listing 12.10; (2) failing

to adequately accommodate her non-exertional limitations in her RFC; and (3) weighing the

treating mental health opinion evidence. For the reasons discussed below, the Court finds the




                                                  3
     Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 4 of 27 PageID #:563




ALJ’s decision supported by substantial evidence—which is only “more than a mere scintilla.”

Biestek, 139 S.Ct. at 1154.

A.      Step Three Analysis
        Meghan contends that the ALJ underestimated the limitations caused by her autism at step

three of the sequential disability analysis. In particular, Meghan challenges the ALJ’s finding that

her autism fails to satisfy the paragraph B criteria. To satisfy the paragraph B criteria, Meghan

must show one extreme or two marked limitations in the following areas of mental functioning:

(1) understanding, remembering, or applying information; (2) interacting with others; (3)

concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself. 20 C.F.R.

Pt. 404, Subpt. P, App. 1 §§ 12.00(E)1-4, 12.10(B). Meghan bears the burden of proving that her

“impairments meet a listing, and [she] must show that [her] impairments satisfy all of the various

criteria specified in the listing.” Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2005). In

evaluating the paragraph B criteria, the ALJ found that Meghan had moderate limitations in the

first three above categories and mild limitations in the fourth category. 1 (R. 21-23). Meghan argues

that the ALJ should have found that she has marked limitations in the first three categories of the

paragraph B criteria, meaning she is “seriously limited” in the ability to function “independently,

appropriately, effectively, and on a sustained basis.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 §

12.00(F)(2)(d). She also maintains that her deficits in adapting or managing oneself are at the very

least, moderate, if not marked.

        The Court finds no error at step three. The ALJ relied on more than a mere scintilla of

evidence in finding that Meghan had less than marked limitations in each domain and built an


1
        A person with a moderate limitation has a “fair” ability to function “independently, appropriately,
effectively, and on a sustained basis” in a given area. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(F)(2)(c).
A mild limitation means that one’s “functioning in this area independently, appropriately, effectively, and
on a sustained basis is slightly limited.” Id. at § 12.00(F)(2)(b).

                                                     4
    Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 5 of 27 PageID #:564




accurate and logical bridge from the evidence to her conclusions in each of the four mental

functioning areas. In the area of understanding, remembering, or applying information, Meghan

relies on: (1) a February 2014 psycho-educational testing report revealing low scores in working

memory capacity, short-term memory, visual-spatial reasoning, and processing speed and (2) a

March 2014 neuropsychological examination report showing significant challenges with critical

thinking, judgment, visual memory, executive reasoning/novel problem solving tasks, and deficits

in memory and applying information, evidenced by difficulty with recall of a list of words and

trouble discerning between correct and incorrect items in recognition cueing. (R. 286, 320-22).

The ALJ expressly considered the cited reports and findings highlighted by Meghan, but concluded

that other evidence in the record suggested that Meghan’s limitation in understanding,

remembering, or applying information is more moderate than the testing indicates. Id. at 21, 25.

Specifically, the ALJ correctly noted that Meghan was doing well in her college courses and had

maintained good academic standing; she had a driver’s license which suggested some ability to

understand driving rules even though she does not drive independently; and at the hearing, she

showed good memory for detail, particularly regarding her educational history, recalling easily the

courses she had taken at school. Id. The ALJ noted that psychologist Kelly Johnson, Psy.D., the

same psychologist who performed the neuropsychological examination, found that Meghan

demonstrated the ability to recall vocabulary words and facts, engage in abstract thinking with

areas covered in school or familiar topics, and had strengths in performing in routine environments

despite her challenges with critical thinking, judgment, and novel reasoning. Id. at 21, 316, 319,

322.

       The ALJ also noted that Dr. J.B. Goebel, Ph.D., a consultative clinical and social

psychologist who examined Meghan in February 2017, found that Meghan had good memory and



                                                5
    Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 6 of 27 PageID #:565




informational knowledge with good abstract thinking regarding proverbs and similarities and

differences. Id. at 21, 453. Dr. Goebel, whose opinion the ALJ gave “some weight,” found that

Meghan’s understanding and memory were only mildly impaired. Id. at 454. Moreover, in her

two examinations, psychiatrist Courtney Wiseman, M.D., found Meghan’s memory normal. Id. at

26, 28, 428, 438. Thus, the ALJ specifically considered the evidence from the psycho-educational

and neuropsychological evaluations and chose not to rely on it to the extent it was not consistent

with other evidence in the record which suggested Meghan had only moderate difficulties in

understanding, remembering, or applying information. The ALJ’s weighing of the evidence

regarding the first paragraph B criterion was fully explained and is supported by substantial

evidence.

       Meghan claims the ALJ “glossed over” the fact that she is unable to drive without someone

else in the car and neglected to mention how much support and accommodation she has required

to complete her college courses, including extra testing time and a low-distraction environment for

test-taking. Doc. 16 at 9. Contrary to Meghan’s assertions, the ALJ explicitly acknowledged in

her step three discussion that Meghan did not drive independently but reasonably found that her

driver’s license evidenced her ability to understand driving rules. (R. 21). Reading the ALJ’s

decision as a whole, in her RFC discussion, the ALJ also mentioned that: (1) Meghan testified “she

no longer drives”; (2) Meghan’s mother reported “she lacks the necessary social ability to go out

alone or drive by herself”; and (3) Meghan has a valid driver’s license, but “does not drive

independently.” Id. at 24, 25; Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th Cir. 2004 ) (“it is proper

to read the ALJ’s decision as a whole.”). Based on the foregoing, the Court does not find that the

ALJ’s analysis glossed over the fact that Meghan does not drive alone. Nor did the ALJ ignore

the educational support and accommodation Meghan has received, as Meghan maintains. The ALJ



                                                  6
    Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 7 of 27 PageID #:566




noted in her decision that Meghan required “special accommodations in her education, allowing

her extra time to take tests as well as the ability to take tests in a quiet environment with few or no

distractions.” (R. 22, 29); see also id. at 27 (“The record shows that the claimant was able to

successfully take academic level courses in high school, ultimately completing her Associate’s

Degree, and has been able to maintain a regular course schedule while working towards her

bachelor’s degree, all with some accommodation and resources support.”); id at 30 (same).

       Regarding the second domain of interacting with others, Meghan challenges the ALJ’s

determination that her limitations in this area were only moderate. The ALJ recognized and

adequately discussed the extent of Meghan’s difficulties interacting with others. (R. 21-22). In

discussing this area of functioning, the ALJ cited the March 2014 neuropsychological evaluation

in which Dr. Johnson noted that Meghan has difficulty interacting with others due to an impairment

in her use of non-verbal behaviors as well as challenges developing age-level peer relationships

appropriate to her developmental level and trouble taking interest in or perceiving what others

might be thinking or feeling. Id. at 22, 314, 326. The ALJ also cited to Dr. Johnson’s finding that

Meghan did not pick-up well on social cues and did not camouflage her statements to fit the social

setting. Id. at 22, 318. The ALJ found important that Dr. Johnson recommended social skills

training for Meghan but neither Meghan nor her mother followed up on this recommendation. Id.

at 22, 63, 78, 328-29. The ALJ further noted that Meghan’s mother testified that Meghan: does

not follow through on making conversation with others; tends to isolate herself even with family;

does not react well to questions about grades, being corrected, or being given direction from her

sister, which suggested some difficulty in interacting with supervisors; has problems making eye

contact; and has other social difficulties, such as looking away when spoken to, not initiating

conversation, and shows no recognition when others are present. Id. at 22, 70, 72-73. The ALJ



                                                  7
    Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 8 of 27 PageID #:567




cited Meghan’s testimony that she does not interact much with other students at school. Id. at 22,

58, 62-63.

       However, the ALJ also identified more than a mere scintilla of evidence which supports

her finding that Meghan has no more than moderate limitations in interacting with others. The

ALJ noted that Meghan did not exhibit bizarre, significantly avoidant, inappropriate, or aberrant

behaviors in school or in examinations, even with new examiners, despite her problems with social

functioning. (R. 22). For example, Dr. Goebel indicated that during the consultative mental status

evaluation, Meghan was cooperative and had good eye contact. Id. at 453. The ALJ found

significant that Dr. Goebel reported that he did not observe any mannerisms consistent with autism

and he stated that Meghan was the “highest functioning autistic person [he] had ever evaluated.”

Id. at 453, 454. Furthermore, the ALJ gave “some weight” to the opinion of Dr. Goebel who found

that Meghan was moderately impaired in her social interaction ability. Id. at 29, 454. The ALJ

noted that during the hearing, Meghan exhibited no socially inappropriate behavior, appeared

cheerful, and answered questions conversationally and fully. Id. at 22, 26. Finally, even Dr.

Johnson indicated that Meghan was cooperative, talkative, self-assertive, intelligent, and

conversational over the course of five days of testing and evaluation. Id. at 22, 318.

       Meghan cites to Dr. Johnson’s neuropsychological evaluation, which the ALJ expressly

considered, and argues that Dr. Johnson’s findings are consistent with the assessments of

Meghan’s treating psychologist (Dr. Kunal Sachdev, Psy.D.) and psychiatrist (Courtney Wiseman,

M.D.) in the domain of interacting with others. It is true that Dr. Sachdev noted that Meghan

reported difficulty understanding social cues and building and maintaining social relationships and

Dr. Wiseman opined that Meghan’s social interaction abilities would be precluded due to her

impairments more than fifteen percent of a workday. (R. 377, 418). As addressed more fully



                                                 8
    Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 9 of 27 PageID #:568




below, the ALJ adequately explained her reasons for giving these opinions “little” and “limited”

weight respectively. As noted above, there is conflicting evidence regarding the severity of

Meghan’s social interaction limitations, and it was therefore within the ALJ’s discretion to find

that Meghan was no more than moderately limited in interacting with others. Weber v. Kijakazi, -

-- Fed. Appx. ----, 2021 WL 3671235, at *4 (7th Cir. 2021) (“Weighing conflicting evidence is

exactly what the ALJ was required to do in assessing [claimant’s] disability claim.”).

Consequently, under the limited scope of review, the Court concludes that the record contains

substantial evidence supporting the ALJ’s determination that Meghan is not markedly limited in

her ability to interact with others.

        Meghan next argues that she is at least markedly impaired in her ability to concentrate,

persist, and maintain pace (“CPP”). In making this argument, Meghan asserts that the ALJ did not

mention that on neuropsychological testing performed by Dr. Johnson, she scored in the tenth

percentile in self-pacing and the eighth percentile in commission errors on the vigilance task. (R.

322). But an ALJ “need not mention every piece of evidence, so long as [s]he builds a logical

bridge from the evidence to h[er] conclusion.” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010).

Here, the ALJ clearly explained why the evidence supported moderate limitations in CPP.

Although the ALJ did not mention the specific testing results identified by Meghan, she

extensively addressed the findings of Dr. Johnson’s neuropsychological evaluation. The ALJ

acknowledged that testing showed Meghan as having attention and concentration “well below

expectations,” exhibiting challenges arriving at a reasonable pace and having difficulties with

working in a timely manner when having to sequence more than three steps, which caused her to

become overwhelmed and using a trial and error method. (R. 22, 321-22). As Meghan notes, the

ALJ also acknowledged that she had required special accommodations in school, including extra



                                                9
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 10 of 27 PageID #:569




time on tests as well as taking tests in a quiet environment with few or no distractions. Id. at 22.

The ALJ noted that testing showed deficiencies in Meghan’s memory were partially related to the

allocation of attentional resources and she was observed as having difficulty screening out

distracting stimuli and comprehending longer reading passages. Id. at 22, 321-22.

       Nevertheless, the ALJ identified other evidence in the record which suggests that Meghan

is no more than moderately limited in CPP. Specifically, the ALJ noted that despite the observed

issues with attention, Dr. Johnson found that Meghan “was able to work steadily, responding well

to the structured environment and prompts” without “heightened levels of stress.” (R. 22, 318).

The ALJ noted that Meghan told Dr. Johnson that her attention was only an issue when distraction

increases and although her mind wanders when doing homework, she tries to work through it on

her own. Id. at 23, 318. The ALJ observed that the evidence shows that Meghan engages in

“cerebral tasks” such as computer use and reading, including frequently reading large books and

having read a wide variety of literature. Id. at 22. Furthermore, the ALJ noted that Meghan was

able to correctly perform serial sevens and simple math calculations during her consultative

examination with Dr. Goebel. Id. at 22, 453. Dr. Goebel opined that Meghan had no more than

moderate limitations in sustained concentration and persistence. Id. at 29, 454. And Dr. Wiseman

found Meghan’s “attention and concentration grossly normal.” Id. at 26, 28, 428, 438. The ALJ

considered that examiners observed Meghan as generally persisting and persevering with difficult

testing tasks and that Meghan testified that when she took a difficult math class, even though she

ended up having to retake it, she did not drop it during the semester due to its difficulty. Id. at 22.

Finally, the ALJ cited Meghan’s good academic history, which shows that Meghan was able to

successfully complete academic level courses in high school, ultimately earning an Associate’s

Degree, and has been able to maintain a regular course schedule while working towards her



                                                  10
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 11 of 27 PageID #:570




Bachelor’s Degree. Id. at 23. Although Meghan disagrees with the ALJ’s interpretation of the

CPP evidence, the ALJ’s interpretation was not unreasonable and she did not fail to consider any

relevant line of evidence. Where reasonable minds could differ, the Court must defer to the ALJ’s

conclusion. Vrooman v. Kijakazi, --- Fed. Appx. ----, 2021 WL 3086196, at *2 (7th Cir. 2021).

The ALJ’s finding that Meghan is no more than moderately limited in concentrating, persisting,

or maintaining pace is thus supported by substantial evidence.

       Finally, Meghan challenges the ALJ’s failure to find no more than mild limitations in her

capacity to adapt or manage herself. In making a determination regarding this domain, the ALJ

recognized Meghan’s difficulties adapting and managing herself, but relied on her ability to learn

routines and take care of her own self-care and household chores with some support from her

mother. (R. 23). The evidence the ALJ cited indicated that Meghan takes out the garbage, unloads

the dishwasher, vacuums, cleans her room, prepares simple meals, maintains a regular schedule of

three or four classes each semester, exercises regularly, completes homework, and manages her

time “depending on how busy she is with her homework.” Id. at 23, 315, 317. Meghan also

exhibited appropriate dress and grooming when she appeared for examinations. Id. at 23. In

addition, the ALJ expressly acknowledged Dr. Wiseman’s observation that it is difficult to assess

the extent of Meghan’s ability to act independently given the amount of support her mother

provides. Contrary to Meghan’s claims, this is sufficient evidence to support the ALJ’s conclusion

that Meghan is only mildly limited in the functional area of adapting or managing oneself.

       In addition, the ALJ’s decision relied on the state agency reviewing psychologists’

conclusions. (R. 29). Two state agency psychologists, Leslie Fyans, Ph.D. and Joseph Mehr,

Ph.D., opined that Meghan did not meet a listing because she had only mild limitations in the areas

of understanding, remembering, or applying information and adapting or managing oneself and



                                                11
     Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 12 of 27 PageID #:571




moderate difficulties in the areas of interacting with others and concentrating, persisting, or

maintaining pace. Id. at 95, 107. In making these findings, the state agency psychologists

considered the evidence from Dr. Johnson and Dr. Goebel as well as the findings of the February

2014 psycho-educational testing. Id. at 94, 106. On reconsideration, Dr. Mehr also specifically

considered Dr. Sachdev’s opinions in reaching his conclusions. Id. at 106. The ALJ gave

“significant weight” to these opinions. Id. at 29. While the ALJ did not expressly refer to the

reviewing psychologists’ opinion in her step three analysis, the Court reads the ALJ’s decision as

a whole, and Drs. Fyans’ and Mehr’s opinions constitute substantial evidence supporting the ALJ’s

Listing 12.10 determination. Masaglia v. Saul, 805 F. App’x 406, 409-10 (7th Cir. 2020)

(“Opinions of state-agency consultants may constitute substantial evidence on the issue of whether

a claimant’s impairments meet a presumptive disability listing.”); Rice, 384 F.3d at 370 n.5; Scheck

v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004).

        In the end, Meghan’s step three argument is merely a disagreement with the way in which

the ALJ weighed the evidence rather than a showing that the ALJ’s findings are not supported by

substantial evidence. Because the Court cannot reweigh the evidence, the ALJ’s step three

determination is affirmed. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019).

B.      Mental RFC Assessment

        Meghan also challenges the ALJ’s mental RFC assessment. “The RFC is an assessment of

what work-related activities the claimant can perform despite her limitations.” Young v. Barnhart,

362 F.3d 995, 1000 (7th Cir. 2004). “An ALJ has ‘final responsibility’ for determining a

claimant’s residual functional capacity and need not adopt any one doctor’s opinions.” Fanta v.

Saul, 848 F. App’x 655, 658 (7th Cir. 2021); 20 C.F.R. § 416.927(d)(2).




                                                  12
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 13 of 27 PageID #:572




       As an initial matter, Meghan argues that the ALJ erred in assessing her RFC by doing

“nothing more than repeat[ing] her Step 3 analysis.” Doc. 16 at 12-13. Meghan points out that at

step three and when formulating her RFC, the ALJ relied on the same evidence concerning her

valid driver’s license, her good academic record with the support of accommodations, her ability

to perform in routine and structured environments, her appropriate social behavior at examinations

and the hearing, the consultative examiner’s observation that she is high functioning, and

Meghan’s daily activities with some support from her mother. It is true, as Meghan notes, that the

RFC assessment requires a more detailed assessment of the paragraph B criteria. But it is not

surprising that the ALJ relied largely on the same evidence and rationales in her step three and

RFC findings as those inquiries often overlap. See Jeske v. Saul, 955 F.3d 583, 590 (7th Cir. 2020)

(“when an ALJ explains how the evidence reveals a claimant’s functional capacity, that discussion

may doubly explain how the evidence shows the claimant’s impairment is not presumptively

disabling under the pertinent listing.”); Thomas K. v. Saul, 2020 WL 6565228, at *4 (N.D. Ill. Nov.

9, 2020) (the fact that the ALJ provided a “thorough summary and discussion of [the] evidence in

h[er] step 3 section and did not repeat it in his RFC section does not detract from h[er] reasoning.”).

Moreover, the ALJ adequately explained how her paragraph B findings factored into her mental

RFC assessment. (R. 27). After thoroughly reviewing the evidence, the ALJ included several

mental restrictions in her RFC assessment. The ALJ accounted for Meghan’s moderate social

limitations by limiting her to occasional interaction with coworkers and supervisors and no

interaction with the public. Id. at 27. By limiting Meghan to understanding, remembering, and

carrying out simple instructions and finding that she could deal with changes in a routine work

setting, the ALJ accounted for her moderate and mild limitations in the remaining three paragraph




                                                  13
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 14 of 27 PageID #:573




B criteria. Id. at 27. The Court therefore rejects Meghan’s assertion that the ALJ failed to provide

a more detailed analysis of her autism and ADHD in her RFC assessment.

       The Court also rejects Meghan’s argument that the RFC is flawed because it did not

adequately account for her specific limitations in concentration, attention, memory, and interacting

with other people. The RFC assessment “must incorporate a claimant’s limitations, including

moderate CPP limitations.” Bruno v. Saul, 817 F. App’x 238, 242 (7th Cir. 2020). A “restriction

to simple tasks is ‘generally’ not enough to account for moderate CPP limitations.” Id.; Crump v.

Saul, 932 F.3d 567, 570 (7th Cir. 2019). But “[t]here is no categorical rule that an ALJ may never

accommodate ‘moderate’ limitations in concentration, persistence, and pace with only a restriction

to simple tasks.” Weber, --- Fed. Appx. ----, 2021 WL 3671235, at *5. The Seventh Circuit has

accepted “an ALJ’s hypothetical [and corresponding RFC] omitting the terms ‘concentration,

persistence, and pace’ when it [is] manifest that the ALJ’s alternative phrasing specifically

excluded those tasks that someone with the claimant’s limitations would be unable to perform.”

O’Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010). Moreover, the Seventh Circuit

has held that “an ALJ may reasonably rely upon the opinion of a medical expert who translates

[CCP] findings into an RFC determination.” Burmester, 920 F.3d at 511.

       The ALJ determined that Meghan has moderate limitations in CPP, understanding,

remembering, or applying information, and interacting with others and mild limitations in adapting

and managing herself. To accommodate these restrictions, the RFC finding limited Meghan to

understanding, remembering, and carrying out simple instructions, dealing with changes in a

routine work setting, occasional interaction with coworkers and supervisors, and no interaction

with the public. The ALJ adequately explained why she believed the evidence indicated that those

restrictions accounted for Meghan’s non-exertional limitations. In discussing the functional



                                                14
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 15 of 27 PageID #:574




domains other than interacting with others, the ALJ noted that according to the psychological

examinations, Meghan displayed some limitations with memory, attention, and adapting to

changes, but that she also showed average capabilities and the ability to follow simple tasks and

routines. (R. 30). The ALJ further found that Meghan was capable of performing simple tasks and

dealing with changes in a routine setting given her activities of daily living and her own subjective

statements regarding her ability to perform chores, self-care, and school-related activities. Id. The

ALJ explained: “Accordingly, [Meghan’s] average performance on mental evaluations, along with

her ability to maintain classes and other activities of daily living that require concentration,

attention, memory, and independence, suggest that [she] is capable of understanding,

remembering, and carrying out simple instructions, and dealing with changes in a routine work

setting.” Id. at 27.

        Moreover, in discussing Meghan’s social interaction abilities, the ALJ noted that Meghan’s

limitations were largely related to her ability to make friends and interact appropriately with others,

but that the record did not indicate a pattern of significant aberrant behaviors or any bizarre,

inappropriate, or significantly avoidant behaviors in examinations, at school, or at the hearing. (R.

26, 27). Additionally, the ALJ noted no effort had been made to obtain social skills training for

Meghan or other help in developing or maintaining skills to be more independent even though

such training had been recommended by medical sources. Id. at 27. The ALJ explained, however,

that she credited the portion of Meghan’s and her mother’s testimony regarding her social abilities

and limited Meghan to no interaction with the public. Id. at 27, 30.

        The ALJ’s RFC determination adequately accounted for Meghan’s mental impairments

and is supported by substantial evidence. In determining Meghan’s mental RFC, the ALJ gave

significant weight to the opinions of the state agency psychologists who found moderate



                                                  15
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 16 of 27 PageID #:575




limitations in CPP and interacting with others and mild limitations in understanding, remembering,

or applying information and adapting or managing oneself yet concluded that Meghan could

perform simple, routine, unskilled work. Id. at 29, 30. Dr. Fyans and Dr. Mehr provided a narrative

discussion explaining that Meghan’s impairments may inhibit her ability to respond appropriately

to the general public and to supervisor criticism as well as carry out detailed instructions and

extended concentration but that she is capable of carrying out routine chores and tasks. Id. at 98,

111. Dr. Fyans opined that Meghan should be in a socially restricted environment and that her

adaptive, interpersonal, cognitive, and attentional skills and resources are capable of performing

one and two-step unskilled steps. Id. at 98. Dr. Mehr found that Meghan had the cognitive and

attentional skills for three to four step tasks. Id. at 111. Both state agency psychologists found that

despite her autism and ADHD and moderate CPP limitations, Meghan could sustain simple,

routine, unskilled tasks “across a workday and a work week.” Id. at 98, 111. The ALJ found both

state agency psychological assessments consistent with the record as a whole. Id. at 29.

       When fashioning the mental RFC, the ALJ further noted that during the February 2017

consultative exam, Dr. Goebel opined that Meghan was high functioning, showing good recall of

digits forward and backward, ability to recall three out of three objects after five minutes, good

orientation, memory, and recall, ability to perform simple math equations and serial sevens

successfully, good abstract thinking and judgment and insight, ability to describe similarities and

differences between two objects, and demonstrating no perceptual disturbance. (R. 26, 29). The

RFC assessment is largely consistent with Dr. Goebel’s findings that Meghan is moderately limited

in areas relating to sustained concentration and persistence, social interaction, and adaption and

mildly impaired in understanding and memory. Id. at 30, 454. In addition, the ALJ limited Meghan

to a routine work setting based on her ability to manage schoolwork, chores, exercise, and pastimes



                                                  16
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 17 of 27 PageID #:576




according to a routine schedule as well as Dr. Johnson’s finding that Meghan performs best in

routine environments. Id. at 21, 23, 25-27, 29, 319, 322. Finally, the ALJ noted that Dr. Wiseman’s

mental status exams revealed that Meghan’s memory was within normal limits and her attention

and concentration appeared grossly normal, with no impulsivity. Id. at 26, 28, 428, 438.

       In sum, the ALJ explained the bases for her conclusions, tying the RFC to the evidence in

the record. The mental limitations the ALJ included are substantially supported by the state agency

psychologists’ opinions, which themselves are largely consistent with the consultative opinion of

Dr. Goebel. The ALJ reasonably relied on Dr. Fyans (affirmed by Dr. Mehr) to translate Meghan’s

mental impairments into an RFC. Pavlicek v. Saul, 994 F.3d 777, 784 (7th Cir. 2021) (ALJ’s

reliance on state agency consultants’ opinions to account for limitation in maintaining CPP was

permissible) Morrison v. Saul, 806 F. App’x 469, 474 (7th Cir. 2020) (relying on the opinion of a

medical expert is a “permissible way of ‘translating’ medical evidence into work-related

restrictions.”). Dudley v. Berryhill, 773 F. App’x 838, 843 (7th Cir. 2019). The ALJ’s RFC

limiting Meghan to understanding, remembering, and carrying out simple instructions, dealing

with changes in a routine work setting, and occasional interaction with coworkers and supervisors

with no interaction with the general public accommodated Meghan’s autism and ADHD issues by

restricting her from detailed instructions which require extended concentration, restricting her

from adapting to non-routine tasks, limiting her interaction with coworkers and supervisors, and

eliminating interaction with the public. Id. at 98, 111. Thus, the RFC excluded tasks that someone

with Meghan’s demonstrated issues could not perform. See Jozefyk v. Berryhill, 923 F.3d 492, 498

(7th Cir. 2019) (noting the Seventh Circuit will uphold even “generic[ ]” limitations so long as

they “adequately account for the claimant’s demonstrated psychological symptoms” found in the

record).



                                                17
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 18 of 27 PageID #:577




       Meghan faults the ALJ for not including an RFC restriction requiring “considerable support

and supervision to remain on task.” Doc. 16 at 14. However, the ALJ addressed this line of

evidence, and more than a mere scintilla of evidence supports her failure to include an additional

support and supervision limitation in the RFC. The ALJ noted that Meghan was “able to sustain

her coursework without constant support and supervision, not having one-on-one direct assistance

during classes, except for math tutoring.” (R. 28). The ALJ also noted that while the record

indicates significant support from Meghan’s mother, as Dr. Wiseman observed, this made it

difficult to understand the extent of Meghan’s ability to act independently. Id. at 29, 30. The ALJ

acknowledged that Drs. Johnson and Wiseman opined that Meghan would be unable to perform

work on a sustained, consistent, useful and routine basis without continuous supervision, but as

explained below, the ALJ did not err in affording limited weight to these opinions. Id. at 28, 416-

17, 448, 450. As noted above, the ALJ gave significant weight the opinions of the state agency

psychologists. Both state agency psychologists found that Meghan was “not significantly limited”

in her “ability to sustain an ordinary routine without special supervision.” Id. at 97, 110. The ALJ

gave less weight to the part of Dr. Mehr’s narrative assessment based on Meghan’s mother’s

statements and Dr. Sachdev’s statement that in her daily activities, Meghan needs reminders to

carry out tasks, external structure to function, and support to regain focus during times of demand.

Id. at 29, 111, 377. The ALJ clearly rejected this evidence suggesting further support and

supervision limitations because of substantial evidence to the contrary, including Meghan’s

independence in her self-care and completing homework and household chores, Meghan’s ability

to independently complete tasks on mental status exams, Dr. Fyans’s opinion, and Dr. Goebel’s

opinion. Id. at 26, 27, 29, 30. The ALJ satisfied her duty by pointing to sufficient evidence that

was contrary to an additional support and supervision limitation and explaining the restrictions



                                                18
     Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 19 of 27 PageID #:578




Meghan had as a result of her limitations. Thus, the ALJ did not error in failing to include

additional support and supervision restrictions in the RFC.

        Other than additional support and supervision, Meghan does not suggest further restrictions

supported by the record which she believes should have been included in the RFC. Without

proposing additional restrictions which are warranted by the record, Meghan’s remaining attack

on the ALJ’s mental RFC fails. Morrison, 806 F. App’x at 474; Kuykendoll v. Saul, 801 F. App’x

433, 438 (7th Cir. 2020); Jozefyk, 923 F.3d at 498 (finding any error in the RFC assessment

harmless because plaintiff hypothesized no additional work restrictions that might address his CPP

limitations).

        Finally, the Court rejects Meghan’s argument that the evidence the ALJ cited is not

indicative of an ability to sustain full-time work. The record indicates that the ALJ relied on the

opinions of the state agency psychologists and the consultative examiner, the results of the psycho-

educational assessment, neuropsychological evaluation, Meghan’s allegations, the statements of

Meghan’s mother, and Meghan’s school schedule, academic performance and daily activities as

evidence that she could sustain full-time work. (R. 24-30). Moreover, the ALJ gave “significant

weight” to the opinions of the state agency psychological consultants who specifically opined that

despite Meghan’s mental impairments, she is able to perform full-time, unskilled work, which is

simple and routine with social limitations. Id. at 98, 111 (noting Meghan “can sustain this across

a workday and a work week”).

C.      Medical Opinion Evidence

        Meghan argues that in determining her RFC, the ALJ should have given more weight to

the opinions of her three treating mental health professionals, Dr. Sachdev, Dr. Johnson, and Dr.

Wiseman. She also faults the ALJ for overweighing the opinions of the consulting examining



                                                19
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 20 of 27 PageID #:579




psychologist (Dr. Goebel) and two state agency psychologists (Drs. Fyans and Mehr). The ALJ

assigned “little” weight to Sachdev’s opinion, “limited” weight to Dr. Johnson’s and Dr.

Wiseman’s opinions, “some” weight to Dr. Goebel’s opinion, and “significant” weight to the

opinions of the state agency psychologists Dr. Fyans and Dr. Mehr. (R. 27-29). The ALJ

adequately articulated why she gave each opinion the weight she did and her reasons are supported

by more than a mere scintilla of evidence. As a result, the Court finds not error in the ALJ’s

consideration of the opinion evidence.

       The opinion of a treating source is entitled to controlling weight if the opinion “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] record.” 20 C.F.R. § 416.927(c)(2)

(governing claims filed before March 27, 2017). An ALJ must “offer good reasons for giving

a treating physician's opinion less than controlling weight.” Fair v. Saul, 2021 WL 17, at *21 (7th

Cir. 2021) (internal quotes omitted). “If an ALJ does not give a treating physician's opinion

controlling weight, the regulations require the ALJ to consider the length, nature, and extent of the

treatment relationship, frequency of examination, the physician's specialty, the types of tests

performed, and the consistency and supportability of the physician's opinion.” Moss v. Astrue, 555

F.3d 556, 561 (7th Cir. 2009); 20 C.F.R. § 416.927(c). “[I]f the treating physician's opinion is

inconsistent with the consulting physician's opinion, internally inconsistent, or based solely on the

patient's subjective complaints, the ALJ may discount it.” Ketelboeter v. Astrue, 550 F.3d 620, 625

(7th Cir. 2008).

       Meghan challenges the ALJ’s decision to afford only “little weight” to Dr. Sachdev’s

August 2017 opinion that Meghan has difficulty understanding social cues and building and

maintaining social relationships, has trouble focusing on tasks, needs reminders to carry out tasks



                                                 20
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 21 of 27 PageID #:580




and external structure to function during the day, and is easily overwhelmed and needs support to

regain focus and work through the task at hand. (R. 27, 377). In discounting Dr. Sachdev’s

opinion, the ALJ noted that Dr. Sachdev based his opinion on Meghan’s “reported history” and

three visits (April 6, 2017, April 19, 2017, and June 15, 2017) at which “[n]o formal assessment

tools were used.” Id. The ALJ explained that she found Dr. Sachdev’s opinion regarding Meghan’s

limited social relationships and difficulty keeping on task during exams somewhat consistent with

the record. Id. at 27. The ALJ found, however, that the remainder of Dr. Sachdev’s opinion was

inconsistent with Meghan’s demonstrated ability to perform tasks such as household chores and

schoolwork without significant trouble. Id. The reasons provided by the ALJ are good reasons for

deciding to give only little weight to Dr. Sachdev’s opinion. See 20 C.F.R. § 416.927(c)(2)-(4)

(treating physician opinion evaluated based on nature and length of treatment relationship,

supportability, and consistency); also Karr v. Saul, 989 F.3d 508, 512 (7th Cir. 2021) (“[A]n ALJ

does not owe any deference to the portion of a treating physician's opinion based solely on the

claimant's subjective complaints.”); Winsted v. Berryhill, 923 F.3d 472, 478 (7th Cir. 2019) (“an

ALJ may discredit the opinion if it is inconsistent with the record.”) (internal citation omitted).

       The ALJ also provided good reasons for discrediting Dr. Johnson’s opinion regarding

Meghan’s mental limitations. On July 12, 2018, Dr. Johnson completed a mental RFC statement.

(R. 446-51).     According to Dr. Johnson, Meghan’s autism disorder precludes her from

understanding and remembering both simple and detailed instructions, carrying out detailed

instructions, and maintaining extended attention and concentration for more than 15 percent of an

eight-hour workday. Id. at 448. Dr. Johnson found similar limitations in Meghan’s ability to

interact with supervisors, coworkers, and the general public and her ability to adapt to changes in

her environment. Id. at 449. Dr. Johnson wrote that Meghan needs “heavy direction” to sustain an



                                                 21
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 22 of 27 PageID #:581




ordinary routine. Id. at 448. Finally, Dr. Johnson opined that Meghan’s impairments would result

in her being off task more than 30 percent of a workday and that Meghan would be able to perform

a job on a sustained, consistent, useful and routine basis without continuous supervision or undue

interruptions and distractions about 20 percent of the time. Id. at 450.

       The ALJ recognized that there was some support for Dr. Johnson’s opinion regarding

Meghan’s memory and attention in that testing indicated that her attention and concentration were

“well below expectations.” (R. 28). But the ALJ explained that she afforded Dr. Johnson’s mental

RFC opinion limited weight because: (1) it was partially based on input from Meghan and her

mother rather than on Dr. Johnson’s objective observations of Meghan; (2) it was inconsistent with

Meghan’s average performance in other testing; (3) it was not entirely consistent with Dr.

Johnson’s treatment notes from 2018 which indicated Meghan does well with structure and

framework and recommended she take driving lessons and practice, which would require greater

capabilities than Dr. Johnson’s opinion suggest; (4) it was not consistent with other evidence in

the record which showed Meghan completed an Associate’s Degree and much of the coursework

for a Bachelor’s Degree with some support and managed her daily activities; (5) it was not

consistent with Meghan being able to sustain her coursework without constant support and

supervision and not having one-on-one direct assistance during classes except for math tutoring;

(6) there was no evidence in the record showing significant abnormal social behaviors during

exams or in school; and (7) Dr. Johnson observed that Meghan was engaged, cooperative,

talkative, self-assertive, intelligent, and conversational. Id. The ALJ reasonably discounted Dr.

Johnson’s mental RFC opinion where it was inconsistent with her own notes and other evidence

in the record and relied on Meghan’s and her mother’s subjective reports. See Pavlick, 994 F.3d at

781 (“An ALJ may decline to give a treating physician’s opinion controlling weight when the



                                                 22
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 23 of 27 PageID #:582




opinion is inconsistent with the physician’s treatment notes.”); Karr, 989 F.3d at 512; Richison v.

Astrue, 462 F. App’x 622, 625 (7th Cir. 2012) (“The ALJ did not err here in determining that [the

treating physician's] opinion conflicted with other medical evidence, including his own treatment

notes.”).

       The ALJ likewise offered good reasons for affording Dr. Wiseman’s opinions limited

weight. On August 21, 2018, Dr. Wiseman completed a mental RFC assessment form and opined

that Meghan’s impairments would preclude performance of almost all areas of sustained

concentration and memory and social interaction for 15 percent or more of an 8-hour workday and

that she could perform a full-time job without continuous supervision or undue interruptions or

distractions for 20 percent of the time. (R. 416-18). The ALJ correctly pointed out that Dr.

Wiseman met Meghan only three times and performed only two mental status exams. Id. at 28.

The ALJ noted that Dr. Wiseman’s opinion was inconsistent with her own notes which indicated

that Meghan: (1) reported no trouble with details, directions, or chores and performance of some

independent tasks and (2) had normal attention, concentration, and memory exhibited on mental

status examinations. Id. at 28, 427-28, 438. Moreover, the ALJ assigned limited weight to

Wiseman’s opinion because it was not consistent with other evidence in the record, including

Meghan’s college record, everyday activities like computer usage, and her ability to maintain

chores and complete simple, routine tasks. Id. at 29. The ALJ further noted that Dr. Wiseman

referred generally to testing results and “information from Dr. Kelly Johnson” as support for her

opinion but she provided no specific supporting citation and merely attached Dr. Johnson’s mental

RFC assessment. Id. at 28-29. In addition, the ALJ noted Dr. Wiseman’s observation that

Meghan’s mother’s support makes it difficult to understand the full extent of Meghan’s ability to

act independently. Id. at 29, 438. Substantial evidence supports the ALJ’s discrediting of Dr.



                                                23
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 24 of 27 PageID #:583




Wiseman’s opinion, namely the limited treatment relationship and the contrast between Dr.

Wiseman’s mental RFC statement and her own treatment records and the overall record. See 20

C.F.R. § 416.927(c)(2)-(4); Pavlicek, 994 F.3d at 781; Winsted, 923 F.3d at 478.

        Meghan’s only specific challenge to the ALJ’s consideration of the opinions of her treating

mental health providers is that the ALJ did not discuss the “nature or extent” of Meghan’s treatment

relationships with those providers. Doc. 16 at 15. As discussed above, the ALJ specifically noted

that Meghan met with Drs. Sachdev and Wiseman just three times each. (R. 27) (“Dr. Sachdev

bases his opinion on three visits.”); id. at 28 (“Dr. Wiseman supports her assessment on three visits

with [Meghan].”). Moreover, the ALJ thoroughly discussed the neuropsychological evaluation

and testing performed by Dr. Johnson on five occasions in February and March 2014 and cited to

Dr. Johnson’s treatment notes dated April 14, 2017, January 1, 2018, March 6, 2018, and May 8,

2018, and July 12, 2018. Id. at 21- 25, 28; see also id. at 29 (ALJ noting that Dr. Johnson had “a

greater treatment relationship” with Meghan than Dr. Goebel). The ALJ’s consideration of Dr.

Johnson’s neuropsychological evaluation and many of Dr. Johnson’s treatment records which

together spanned several years shows that she adequately considered the nature and extent of

Meghan’s relationship with Dr. Johnson. Candice A. Z. v. Kijakazi, 2021 WL 3187783, at *5 (N.D.

Ill. July 28, 2021).

        The ALJ gave psychological consultative examiner Dr. Goebel’s opinion some weight. (R.

29). After evaluating Meghan, Dr. Goebel found that Meghan was “the highest functioning autistic

persons [he had] ever evaluated”; mildly limited in understanding and memory; and moderately

limited in social interaction, sustained concentration and persistence, and adaptation. Id. at 454.

The ALJ reasonably believed that these findings were entitled to some weight in view of the overall

record. She accepted Dr. Goebel’s conclusion that Meghan was moderately limited in social



                                                 24
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 25 of 27 PageID #:584




interaction and concentration and persistence but found her more limited in understanding and

memory and less restricted in adaptation than Dr. Goebel assessed. Id. at 21-23. The ALJ noted

that Dr. Goebel’s opinion was inconsistent with medical source statements from Dr. Wiseman and

Dr. Johnson who had greater treating relationships with Meghan and Dr. Johnson’s testing which

showed Meghan with greater deficits in memory and concentration, but the ALJ found that Dr.

Goebel’s opinion was consistent with his own observations of Meghan as high functioning with

good academic standing and her own reported ability to do chores like emptying garbage bins and

the dishwasher, setting the table, vacuuming, dusting, cleaning her bathroom, caring for the cat,

folding laundry, and sometimes cooking. Id. at 29, 453. The ALJ noted that Dr. Goebel’s mental

capacity evaluation, in which Meghan performed well in testing of her memory and concentration,

also supported his opinion. Id. at 29, 453-54. The ALJ reasoned that Dr. Goebel’s opinion was

largely consistent with other evidence in the record including Meghan’s school schedule, academic

achievements, and her daily activities. Id. at 29. For these reasons and because Meghan does not

identify any specific error with the weight the ALJ gave to Dr. Goebel’s opinion, the ALJ

supported her decision to give the consultative examiner opinion partial weight with substantial

evidence.

       Meghan also claims the ALJ erred regarding the significant weight she gave to the state

agency psychologists. Based on psycho-educational testing in February 2014, Dr. Johnson’s

testing in February and March 2014, Dr. Goebel’s March 2017 opinion, information from

Meghan’s mother, and Dr. Sachdev’s opinion (on reconsideration), Dr. Fyans and Dr. Mehr found

that Meghan would have moderate and mild limitations in a work setting but could perform

unskilled work involving simple, routine tasks with limited steps and limited social interaction

with supervisors and the public. (R. 94, 98, 106-07, 111). The ALJ found these assessments well



                                               25
   Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 26 of 27 PageID #:585




supported by and consistent with Meghan’s treatment records and other observations of Meghan,

including noted difficulties in her ability to concentrate and maintain pace and her social

interactions but otherwise general average performance in several areas of testing, Dr. Wiseman’s

findings that Meghan’s attention and concentration were normal, Meghan’s academic

achievements, and her ability to perform some daily activities independently. Id. at 29; 20 C.F.R.

§ 416.927(c)(3)-(4). As the ALJ noted, the state agency psychologists differed slightly on one

point—Dr. Frays believed Meghan was capable of doing one and two-step unskilled tasks while

Dr. Mehr believed Meghan was capable of three to four step tasks. Id. 29, 98, 111. The ALJ gave

“slightly less weight” to Dr. Mehr’s opinion that Meghan has the ability to carry out multistep

tasks. Id. at 29. Meghan complains that the ALJ did not explain the basis for giving less weight to

this aspect of Dr. Mehr’s opinion, even though the ALJ’s finding was more favorable to Meghan.

Meghan’s argument ignores that earlier in her decision, the ALJ specifically referenced the results

of Dr. Johnson’s testing which showed that Meghan exhibited difficulties working in a timely

manner when having to do more than three steps which cause her to become overwhelmed and

using a trial and error method. Id. at 22, 25, 321. The ALJ’s decision to slightly discount Dr.

Mehr’s opinion that Meghan could perform multistep tasks is thus supported by substantial

evidence in the record.

                                         CONCLUSION

        For the reasons stated above, Plaintiff’s request for reversal or remand [16] is denied, the

Commissioner’s Motion for Summary Judgment [21] is granted, and the ALJ’s decision is

affirmed. The Clerk is directed to enter judgment in favor of the Commissioner and against

Plaintiff.




                                                26
  Case: 1:20-cv-01592 Document #: 25 Filed: 09/13/21 Page 27 of 27 PageID #:586




SO ORDERED.

Dated: September 13, 2021                   ______________________________
                                            Sunil R. Harjani
                                            United States Magistrate Judge




                                       27
